Citation Nr: 1435857	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to September 1973.  He died in October 2009.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In her September 2011 substantive appeal, the appellant requested a personal hearing before the Board.  She withdrew the request in a December 2011 statement.  38 C.F.R. § 20.704(d) (2013).  

In April 2012, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The development completed, the AOJ has properly returned the issue to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's death was not caused by a service-connected disability or a disability for which service connection is warranted.  






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not all been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

The appellant contends that the Veteran's service connected heart disability caused the ischemic dementia that caused his death.  In her October 2010 notice of disagreement, she stated that the Veteran's death certificate indicates that the cause of the Veteran's death was a presumptive condition related to exposure to Agent Orange.  That death certificate shows that ischemic dementia due to cerebral vascular disease was the cause of his death.  She reiterated this in her September 2011 VA Form 9, substantive appeal.  In November 2011 and April 2014, her representative argued that the Veteran had a cerebrovascular accident because his heart disease resulted in compromise of the blood vessels that supplied his brain.  

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for a non-service connected condition on the basis that it was caused or aggravated by a condition for which service connection had already been established; a theory of entitlement referred to as secondary service connection.  38 C.F.R. § 3.310 (2013).  

Of record are two Certificates of Death documenting that the Veteran died in October 2009.  The first was issued in October 2009 and lists the immediate cause of death as unspecified natural causes due to senile dementia.  It lists no other cause of death.  

In a statement received in December 2010, the appellant stated that she was providing a corrected Certificate of Death.  

A Certificate of Death, signed in September 2010, lists the immediate cause of death as ischemic dementia due to or as a consequence of cerebral vascular disease.  It lists no other cause of death.  The Board finds that the later Certificate of Death is the most probative as it was issued after the first one and therefore subject to more deliberation on the part of the medical professional who signed it.  

During the Veteran's lifetime, service connection had been established for arteriosclerotic heart disease, status post myocardial infarction, status post coronary artery bypass.  This disability was rated 30 percent disabling since September 1973.  Service connection had also been established for arthritis of multiple joints, rated 20 percent disabling since September 1973, and bilateral hearing loss and sensory loss of the right foot, both rated noncompensable since September 1973.  Service connection had not been established for ischemic dementia or cerebral vascular disease.  

Neither the appellant nor the record raises the possibility that the Veteran's arthritis, hearing loss, or sensory loss of the right foot caused his death and there is no evidence that these conditions caused his death.  Therefore the Board finds that these conditions were not a cause of his death.  

Service connection shall be presumed for certain diseases based on exposure to an herbicide agent, to include Agent Orange.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(e) (2013).  One such disease is ischemic heart disease.  38 C.F.R. § 3.309(e).  Service connection has already been established for arteriosclerotic heart disease.  Ischemic dementia and cerebrovascular disease are not diseases for which service connection is presumed based on Agent Orange exposure.  Therefore no such presumption of service connection is applicable to the Veteran's ischemic dementia and cerebrovascular disease.  Service treatment records make no mention of cerebrovascular disease or ischemic dementia and there is no evidence linking those conditions to the Veteran's active service.  

For these reasons, the Board concludes that the preponderance of evidence against a finding that the in-service and nexus elements have been met as far as direct, including presumptive, service connection for ischemic dementia or cerebrovascular disease.  The Board addresses a secondary theory of entitlement in the bulk of this decision.  

As noted above, service connection was established for arteriosclerotic heart disease in an October 1973 rating decision based on an in-service myocardial infarction.  June 1988 treatment records document that the Veteran was treated at Penrose Hospital after collapsing during a six mile race and found to be in ventricular fibrillation.  Those records document that it was determined that he had not had a cardiac event, and there was no evidence of a myocardial infarction.  

Diagnostic angiography revealed obstructed coronary arteries and a coronary bypass graft was recommended.  August 1988 Fitzsimmons Army Medical Center records document that the Veteran underwent a coronary artery bypass graft and was stable.  

In June 1989 the Veteran was seen at Evans Army Hospital with complaints of a 10 minute episode of blurred vision.  An August 1989 MRI brain scan revealed findings compatible with primary vascular disease and prior left parietal infarct.  Memorial Hospital records from 1994 through 2002 include 1998 MRI brain scan results showing small vessel ischemic changes, diffuse atrophy, and left occipital infarct without mass effect.  A May 1998 carotid ultrasound study showed stenosis on the right and left.  

Again, the records do not link or indicate a link between the Veteran's service-connected heart disease to his ischemic dementia and are therefore not evidence favorable to the appellants claim.  

An April 2002 Memorial Hospital emergency department report documents that the Veteran was seen with complaints of chest pain.  A past medical history lists coronary artery disease, history of myocardial infarction, reflux, dementia, history of stroke, and hypothyroidism.  He had a negative cardiac workup and was discharged to home.  An April 2002 Memorial Hospital radiology report documents that the Veteran had former chronic tobacco use.  

These Memorial Hospital records are not favorable to the appellant's claim because they do not provide any link between his heart disease and his ischemic dementia.  

August 2002 Penrose records document that a CT brain scan results were compatible with white matter ischemic changes and atrophy.  Diagnoses were Alzheimer's and ischemic dementia.  

September 2002 VA treatment notes document that the Veteran was placed in a nursing home following behavioral problems.  A community nursing home visit nurse note, dated September 30, 2002, documents that the nurse visited the Veteran at the nursing home and indicated a short review showed that the Veteran was admitted to the nursing home from Penrose the previous month with several diagnoses, including "History of [myocardial infarction] with cardiac arrest in 1988 causing the current dementia arterisclerotic (sic) dementia."  In a comments section the following is listed: "Consult by Dr. [H] details history of this patient per his wife as follows: Patient has dementia secondary to a cardiac arrest in 1988."

There is no other medical evidence of record linking the Veteran's heart disease to his cerebral vascular accident and the other evidence shows that he did not have a cardiac arrest in 1988.  The Penrose notes do not provide such a link.  Indeed, there are Penrose records from August 29, 2002 that refer only to the ischemic dementia and Alzheimer's, but do not state that his conditions were due to heart disease or any cardiac event.  These 2002 VA nurse notes show that the diagnosis was obtained from the Veteran's spouse.  For these reasons, the Board finds that the nurse's nexus listing was based solely on a history provided to VA from the Veteran's spouse.  It is not a medical expert opinion as there is no additional comment on that history.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  

In November 2011 and May 2014 statements, the Veteran's representative referred to an internet site, lifeextensions.org, for a statement that cerebrovascular disease occurs when blood vessels supplying the brain with blood are damaged or their function is compromised.  The representative opined that the Veteran's stroke was because blood vessels supplying oxygen to his brain were compromised due to complications of his heart disease and therefore service connection for the cause of his death is warranted.  

Pursuant to the Board's April 2012 Remand, a VA medical opinion was obtained in May 2014 that addressed the question of whether the Veteran's service-connected arteriosclerosis caused his death.  In the report of that opinion, the examiner indicated that he had reviewed the Veteran's claims file, including the widow's contentions of September and November 2011.  The examiner indicated that he had expertise in the area of atherosclerotic vascular disease and cerebrovascular disease.  He provided a detailed and comprehensive expert opinion regarding whether the Veteran's arteriosclerotic heart disease contributed caused the Veteran's death.  Prior to addressing the medical history, the examiner stated that in his opinion the Veteran's arteriosclerotic heart disease did not contribute in any way to his cerebrovascular disease induced ischemic dementia death.  This was responsive to the theory of entitlement raised by the appellant and was responsive to the Board's April 2012 Remand directive.  

The examiner went through a detailed analysis of the Veteran's relevant medical history:  He explained that although the Veteran suffered a myocardial infarction 17 years prior to 1988, he had recovered enough to run a race in June 1988 and though he went into ventricular fibrillation there was no evidence that he sustained any injury from the June 1988 episode.  He explained that the records from Penrose Hospital documented that his cardiopulmonary arrest did not cause another myodcardial infarction, were silent for any localized cerebrovascular accident, and silent for any cardiopulmonary arrest induced anoxic global brain injury.  He also explained that the narrative summary for an August 1988 coronary artery bypass graft procedure was silent for any residual ischemic brain pathology from the June 1988 cardiopulmonary episode.  

The examiner further explained that the first brain ischemic event that the Veteran sustained was in June 1989 and that between then and August 2002 the neurology notes documented that he had a single left brain cerebrovascular accident first identified in June 1989 which remained stable through 2002.  The examiner also explained that the Veteran had progressive small vessel ischemia which led to his vascular ischemic dementia that eventually led to his death.  He noted that April 2002 Memorial Hospital emergency room records documented that he had a past tobacco use history and that this accelerates atherosclerosis in all arteries but some are affected faster than others.  He explained that all brain scans show progressive small vessel ischemic changes in the brain from June1989 to 2002.

He further explained that although the Veteran developed significant arteriosclerotic heart disease some 17 year prior to 1988, he separately developed significant peripheral vascular disease of the arteries supplying the brain 18 years later.  

Next, the examiner indicated that he had reviewed the VA nursing notes documenting the statements from the Veteran's spouse that a 1988 myocardial infarction caused his current atherosclerotic ischemic dementia.  He stated that the objective treating medical records do not support that nexus, diagnosis or contention.  He stated that the Veteran simply did not sustain an acute global anoxic brain ischemia event or cerebrovascular accident from his June 1988 cardiopulmonary arrest and that the post-June 1988 treating medical records were silent for any arteriosclerotic heart disease contribution, which he defined as "no causation and no aggravation," to the Veteran's brain ischemic pathology, whether from cerebrovascular accident or small vessel ischemia

Finally, the examiner addressed the request in the April 2012 Board Remand that he provide an opinion as to "whether medication for the Veterans service-connected arteriosclerotic heart disease as likely as not contributed substantially or materially to cause the Veteran's death."  He explained that it was impossible for him to review every heart medication that the Veteran took from the time of his in-service myocardial infarction to his death in October 2009.  The examiner explained that, on his review of the records, the treatment medical records were silent of any cardiac medication complications whatsoever.  

He concluded his opinion with the following statement.  "As I have opined above, the Veteran's [ateriosclerotic heart disease] condition did not cause or aggravate the [cerebrovascular disease], [small vessel], or vascular ischemic dementia.  

At this point, the Board addresses that part of its April 2012 Remand that the examiner was concerned with in the last paragraph.  Reviewing the evidence of record, including all of the statements from the appellant and her representative as well as the narrative portion of the April 2012 Remand, the Board can find no reference to medication as a cause of the Veteran's death other than in that Remand directive.  The appellant did not raise the question nor is it reasonably raised by the record.  From these facts, the Board concludes that the request for an opinion as to the effects of cardiac medication on the Veteran's death was no more than an inadvertent error (likely from cutting and pasting language from a very similar request without sufficient editing).  Regardless, the examiner adequately addressed that question as well as the pertinent question as to whether the Veteran's service-connected arteriosclerotic heart disease caused his cerebrovascular disease that caused his death.  As to the latter, the examiner was clear in his opinion that he took into consideration not only whether the service connected condition caused the nonservice-connected cerebrovascular disease (and small vessel ischemic disease) but also whether the service connected condition aggravated these non-service connected conditions.  

The most probative evidence of record on the questions of whether the Veteran's service connected arteriosclerotic heart disease caused his cerebrovascular disease that caused his death is the April 2014 medical opinion.  The high probative value on the opinion lies in its extensive reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008 (most of the probative value of a medical opinion lies in its reasoning).  The examiner provided a detailed, logical, and comprehensive rationale for his conclusion that the Veteran's arteriosclerotic heart disease did not cause or aggravate a condition that did cause his death.  

The Board recognizes that the examiner's rationale included several references to the silence in the medical records as to certain facts.  It is the Board in its analysis as to whether an event occurred, such as an in-service injury, that must provide an explanation as to why the absence of evidence of the event tends to show it did not occur.  As to a medical expert's opinion, the significance of the silence in the medical record as to such things as a comment that the artery bypass graft procedure left residual ischemic brain pathology need not be explained beyond that such absence was something that the expert relied on in forming his opinion and such reliance was based on medical expertise.  

The examiner's opinion is more probative than the appellant's representative's argument regarding information from lifeextensions.org.  That argument involves a non-expert's application of an item of information as opposed to the examiner's opinion that involves application of a large body of knowledge to the specific facts of this case.  Moreover, the examiner's rationale is extensive while the explanation involving the lifeextensions.org information is minimal and conclusory.  

As to the appellant's opinion that the Veteran's service connected condition caused his death, the Board finds that her opinion is not competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether heart disease caused the ischemic dementia or cerebral vascular disease that resulted in the Veteran's death is not a question that could be answered by a non-expert.  There is no obvious, clear, or exclusive relationship between the two; it is not a determination that can be made via observation by one's senses, and it is a complex question because it requires knowledge of the interaction between physiologic systems.  As there is no indication that the Veteran's spouse has the requisite expertise to provide an opinion in this regard, her opinion is not competent evidence.  The VA nurse's opinion referenced above is no more than a recitation of the Veteran's spouse's opinion and does not transform the Veteran's spouse's opinion into competent evidence.  Moreover, the April 2014 examiner clearly explained that the opinion is not consistent with the medical evidence in this case.  

The Board has taken 38 C.F.R. § 3.312(c)(3) into consideration but finds that this provision has been sufficiently addressed by the evidence just discussed.  Although the Veteran had a service-connected condition, arterioclerotic heart disease, that affected a major organ, the preponderance of evidence shows that this condition did not play a part in his death, including rendering the Veteran materially less capable of resisting the effects of his ischemic dementia.  

There is no evidence, including from the death certificate, that the Veteran's service-connected heart disease caused his death.  Given the death certificate, the Board concludes that the preponderance of evidence is against a finding that his service-connected heart disease was a principle or contributory cause of his death.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that a service-connected disability caused the Veteran's death or that the non-service connected condition that did cause his death was itself caused or aggravated by a condition for which service connection had already been established.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Adequate notice was provided in a letter sent to the appellant in February 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are post-service records of treatment at military and private medical facilities.  

The appellant submitted records of treatment of the Veteran in June 1989 at the Evans Army Hospital.  Pursuant to a request from the appellant, the AOJ requested records of treatment of the Veteran at the Evans Army Community Hospital for the period from August 1971 to October 2009.  

Of record is a May 2010 reply from that facility that there was no database medical records or visits for the patient.  

Given the May 2010 response, the Board concludes that the requested records do not exist and that no reasonable possibility exists that further efforts to obtain the records would substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A.  

VA obtained an adequate opinion with regard to the issue now before the Board in April 2014.  In the April 2012 Remand, the Board directed the AOJ to provide the claims file to a medical professional for an expert opinion as to whether medication for the Veteran's service-connected heart disease as likely as not contributed substantially or material to cause his death.  

As explained in the Merits section of the instant document, the reference to medication effects appears to be an inadvertent error.  Regardless, the opinion provided in April 2014 was adequate as to both of that question.  It was also adequate as to the Board's request that the examiner provide an expert opinion as to whether the June 1988 cardiac arrest contributed substantially or materially to cause the cerebral vascular disease which ended the Veteran's life.  The RO readjudicated the claim in a May 2014 Supplemental Statement of the Case.  There has been compliance with the directives in that Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


